Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
01-APR-2020
08:05 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

FOF 31, which states "[t]here is no evidence of any DISH
affecting [Skahan's] lumbar spine."-
           In sum, Dr. Direnfeld's report indicates that there is
no e vidence that Skahan's lower back was injured or aggravated on
November 30, 2004, and Skahan does not cite to any part of the
record in this case that can relate his lower back injury to the
2004 claim. Accordingly, the LIRAB did not err in concluding
that Stutts Construction had met its burden to show that Skahan's
lower back injury was not related to the November 30, 2004 work
incident.
           Therefore, IT IS HEREBY ORDERED that the Labor and
Industrial Relations Appeals Board's "Decision and Order", filed
June 17, 2016, is affirmed.
           DATED: Honolulu, Hawai'i, April 1, 2020.


On the briefs:
Kenneth M. s.kahan,
Claimant-Appellant pro se.
Laurie E. Keeno,
Employer-Appellee and
Insurance Carrier-Appellee·.




                                   7